Per Curiam.
The decree appealed from was made in November, 1885, upon an ex parte hearing, in virtue of the supplement to the act concerning taxes, which was approved March 17th, 1882 (Rev. Sup. *274983), and provides that mortgages made to the Chancellor, in his official capacity, shall be assessed for taxes to the person who has the beneficial interest therein, or who is entitled to the interest or income thereof.
Subsequent’ to the making of the decree, in the case of Shotwell v. Dalrymple, 20 Vr. 530, the act above mentioned was declared, by the judgment of the supreme court, to be unconstitutional. We approve that decision for the reasons stated in the opinion, and, by authority of it, reverse the decree here appealed from.

Decree unanimously reversed.